PER CURIAM: *
Quincy Levine, federal prisoner #30502-177, was convicted of possession of cocaine with intent to distribute and he was sentenced to 360 months of imprisonment. He appeals the denial of a motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). Levine argues that the district court erred in determining that his status as a career offender made him ineligible for a reduction of sentence pursuant to the Fair Sentencing Act and Guidelines Amendment 750.
The district court correctly determined that Levine was sentenced as a career offender. As a career offender, Levine is not eligible for relief under Amendment 750. See United States v. Anderson, 591 F.3d 789, 791 (5th Cir.2009); Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2691, 177 L.Ed.2d 271 (2010).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.